DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 7-8 is/are objected to because of the following informalities:  
Claim 1, line 5, “setting the size of the individual doses to be ejected” should be “setting a size of 
Claim 1, lines 6-7, “an outer surface with an outer thread which extend helically” should be  “an outer surface with an outer thread which extends helically”.
Claim 1, line 7, “which outer surface further is provided” should be “the outer surface further is provided”.
Claim 1, line 11, “which nut member is stationary” should be “the nut member is stationary”.
Claim 1, line 23, “which torque is releasable” should be “the torque is releasable”.
Claim 7, line 5, “the proximal direction” should be “a proximal direction”.
Claim 8, line 4, “the proximal direction” should be “a proximal direction”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dose setting structure” in claim 1.
“a rotatable piston rod driver” in claim 1.
“a drive element” in claim 1.
“a structure” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "wherein ratchet engagement" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a ratchet engagement” previously recited in claim 1 line 29. For the purpose of compact prosecution, they are interpreted to be the same. Examiner suggests Applicant to amend this to “the ratchet engagement”.
Claims 2-14 are rejected by virtue of depending on claim 1.
Regarding claim 2, the phrase "housing" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a housing” 
Claim 14 recites the limitation "the axial flanges of the teeth on the drive element" and “the axial flanges on the teeth on piston rod driver”.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends on claim 12 which depends on claim 1. However, claim 1 does not recite “axial flanges of the teeth on the drive element” and “axial flanges on the teeth on piston rod driver”. Instead, claim 3 recites those limitations.
Regarding claim 14, the phrase "piston rod driver" renders the claim indefinite because it is unclear whether this limitation is the same as or different from the limitation “a piston rod driver” previously recited in claim 1 line 13. For the purpose of compact prosecution, they are interpreted to be the same. Examiner suggests Applicant to amend this to “the piston rod driver”.

Allowable Subject Matter
Claim(s) 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Nielsen (WO 2016/041883), Kiilerich (WO 2016/174213).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a torsion spring drive injection device comprising a housing, a dose setting structure, a piston rod with helical outer thread and a longitudinal extending engagement surface, a nut member, a rotatable piston rod drive, a drive element, a torsion spring, a ratchet engagement provided between the drive element and the piston rod driver wherein the ratchet 
Nielsen only discloses a ratchet engagement 52/59 provided between the drive element 50 and the piston rod driver 55 wherein the ratchet engagement comprises a first set of teeth 52 provided on the drive element 50 engaging a second set of teeth 59 provided on the piston rod drive 55 and wherein the drive element 50 and the piston rod driver 55 are urged into engagement by the distal movement of the injection button 40 not by a spring bias (fig. 5 and page 19 lines 23-28). 
Kiilerich only discloses a piston rod having a helical outer thread without a longitudinal extending engagement surface; therefore, the outer surface of the piston rod does not have a non-circular cross section (fig. 7 and page 10 lines 14-15).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783